Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/084,151 filed on 10/29/20. Claims 1 - 20 has been examined.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim(s) 1,8,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi (US 2016/0003630) in further view of Poechmueller et al. (US 2017/0018178, Poechmueller hereafter).
Regarding claim 1, Higuchi teaches A system of a motor vehicle for detecting a wrong-way driving vehicle and warning a plurality of third parties, the system comprising: 
a plurality of sensors (plurality of sensors, such as shown in Fig. 1, GPS receiver, direction sensor, gyro sensor, distance sensor, camera, various vehicular sensors) mounted to the motor vehicle and generating an associated one of a plurality of input signals indicative of a plurality of characteristics of a target vehicle (as shown in Fig. 1 those sensors are mounted in/on vehicle, paragraphs 26 – 28, reliability value with threshold value, paragraph 33); and 
a telematics module comprising: 
a controller electrically connected to the sensors (controller, 3 of Fig. 1); 
a storage medium electrically connected to the controller and storing computer code for execution by the controller, with the computer code configured to (processor, paragraph 21 - 23): 
compare the plurality of characteristics of the target vehicle to an associated one of a plurality of threshold values, in response to the controller receiving the input signals from the sensors (Accordingly, the vehicle controller 17 functions as an assist device. At this time, as described later in detail, the vehicle controller 17 compares the reliability of map matching with a threshold value. With the reliability equal to or higher than the threshold value as a condition, it performs the vehicle control (drive assist) operation (when the reliability is lower than the threshold value, it does not perform the vehicle control), paragraph 33); 
determine a confidence score indicative of the wrong-way driving vehicle in response to the controller determining that the characteristics exceed the threshold values; compare the confidence score to a threshold score (Thereafter, the reliability is obtained by weighting the determination results of the respective processing and adding them. The calculation result of the reliability is outputted to the reliability integration part 22, paragraph 38, 42). Although, it teaches based on the reliability threshold it can forcefully intervene. However, does not specifically teach generating notification signal and/or sending to third parties.
Poechmueller teaches generate a notification signal in response to the controller determining that the confidence score is above the threshold score (a self warning message, Abstract); and 
a mobile communication unit electrically connected to the controller and transmitting the notification signal to the plurality of third parties (A method to warn of a vehicle moving in the wrong direction of travel, wherein in a provision step, a third-party warning message is provided for other road users when at least one wrong-way-driver signal signals wrong-way travel of the wrongly moving vehicle sensed using a wrong-way-driver sensing method, and in an output step, a self-warning message is output for a driver of the vehicle moving in the wrong direction of travel when the wrong-way-driver signal signals the sensed wrong-way travel and at least one further wrong-way-driver signal signals the wrong-way travel of the wrongly moving vehicle sensed using a further wrong-way-driver sensing method, the further wrong-way-driver sensing method differing from the wrong-way-driver sensing method, Abstract).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Poechmueller’s notification signal with third parties notifications with the system of Highuchi. One would be motivated to combine these teachings because it can alert other drivers on the road of potential danger; making the system more effective and provides added safety.


Regarding claim 8, A system of a motor vehicle for detecting a wrong-way driving vehicle and warning a plurality of third parties, the system comprising: 
a plurality of sensors (plurality of sensors, such as shown in Fig. 1, GPS receiver, direction sensor, gyro sensor, distance sensor, camera, various vehicular sensors) for generating an associated one of input signals indicative of a plurality of characteristics of a target vehicle (as shown in Fig. 1 those sensors are mounted in/on vehicle, paragraphs 26 – 28, reliability value with threshold value, paragraph 33); and 
a telematics module comprising: 
a mobile communication unit receiving an incoming notification signal from at least one of the third parties, with the incoming notification signal indicating a wrong-way driving vehicle and a preliminary confidence score (processor, paragraph 21 – 23, reliability, paragraph 33); 
a controller electrically connected to the sensors for receiving the input signals and the mobile communication unit for receiving the incoming notification signal (controller, 3 of Fig. 1); 
a storage medium electrically connected to the controller and storing computer code for execution by the controller, with the computer code configured to (software configuration, paragraph 34): 
compare the plurality of characteristics of the target vehicle to an associated one of a plurality of threshold values, in response to the controller receiving the input signals from the sensors (Accordingly, the vehicle controller 17 functions as an assist device. At this time, as described later in detail, the vehicle controller 17 compares the reliability of map matching with a threshold value. With the reliability equal to or higher than the threshold value as a condition, it performs the vehicle control (drive assist) operation (when the reliability is lower than the threshold value, it does not perform the vehicle control), paragraph 33); 
determine a confidence score indicative of the wrong-way driving vehicle in response to the controller determining that the characteristics exceed the threshold values and the controller receiving the preliminary confidence score (Thereafter, the reliability is obtained by weighting the determination results of the respective processing and adding them. The calculation result of the reliability is outputted to the reliability integration part 22, paragraph 38, 42); 
compare the confidence score to a threshold score (as described later in detail, the vehicle controller 17 compares the reliability of map matching with a threshold value. With the reliability equal to or higher than the threshold value as a condition, it performs the vehicle control (drive assist) operation (when the reliability is lower than the threshold value, it does not perform the vehicle control, paragraph 33); and 
Although, it teaches based on the reliability threshold it can forcefully intervene. However, does not specifically teach generating notification signal and/or sending to third parties.
Poechmueller teaches generate an outgoing notification signal in response to the controller determining that the confidence score is above the threshold score (a self warning message, Abstract); 
wherein the mobile communication unit transmits the outgoing notification signal and confidence score to the third parties (A method to warn of a vehicle moving in the wrong direction of travel, wherein in a provision step, a third-party warning message is provided for other road users when at least one wrong-way-driver signal signals wrong-way travel of the wrongly moving vehicle sensed using a wrong-way-driver sensing method, and in an output step, a self-warning message is output for a driver of the vehicle moving in the wrong direction of travel when the wrong-way-driver signal signals the sensed wrong-way travel and at least one further wrong-way-driver signal signals the wrong-way travel of the wrongly moving vehicle sensed using a further wrong-way-driver sensing method, the further wrong-way-driver sensing method differing from the wrong-way-driver sensing method, Abstract).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Poechmueller’s notification signal with third parties notifications with the system of Highuchi. One would be motivated to combine these teachings because it can alert other drivers on the road of potential danger; making the system more effective and provides added safety.

Regarding claim 15, the method substantially has same limitations as claim 8, thus the same rejection is applicable. 
Allowable Subject Matter
7.	Claims 2 – 7, 9 – 14, 16 - 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Prior Art(s)
8.          The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Becker US 2019/0378363
Benisch US 10696306
Toda US 20200223452
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632